Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2022 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 5 and 13 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by FR 3046432 07 July 2017.
‘432 teaches:
A turbomachine module of longitudinal axis X, the module comprising: - a rotating casing (7)  rotatable about the longitudinal axis and carrying a propeller (3) which is provided with a plurality of blades (reference 3) - a stationary casing (reference 6) comprising a cylindrical wall extending between an internal wall and an external wall of the rotating casing (reference 3) and, - a system (reference 25) for changing the pitch of the blades of the propeller mounted around the stationary casing and comprising:  a control means (reference 17) comprising a movable body that is able to move axially on said stationary casing;  at least one load transfer bearing comprising an internal ring  connected to the movable body  and an external ring; and  a mechanism for connecting the external ring to the blades of the propeller, the module further comprising a device for feathering the blades of the propeller, the module being characterized in that this device comprises an annular row of springs (reference 6) arranged around said stationary casing and extending axially, the springs (6) evenly spaced about the longitudinal axis X and comprising first axial ends on a shell of the stationary casing (6); and second opposite axial ends bearing (19) on said internal ring.
‘432 further teaches:
2. (Currently Amended) The module according to claim 1, wherein the springs are compression springs (figure 3).
3. (Currently Amended) The module according to claim 1 wherein the number of springs is between 6 and 20 (figure 3)
5. (Currently Amended) The module according to claim 1, wherein the movable body (17) of the control means is mounted radially outside an annular wall of a stationary body of the control means. 
14. (Currently Amended) An aircraft turbomachine comprising at least one module according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘432 as applied to claim 1 above, and further in view of EP 2000404 A2.
‘432 fails to teach:
6. (Currently Amended) The module according to claim 1, wherein each spring is housed in a cartridge configured so as to guide the spring on its inner periphery and on its outer periphery. 
‘404 teaches:
(google translation) In step 190, the floating race 24, end cap 28, and preload springs S are rotated until the tapered roller bearing set 26 is fully installed. The tapered roller bearing set 26 is fully seated when the end cap 28 mates in facial engagement with the floating race 24 (Figure 6F). During this preload process, the gap between each of the multiple of tapered roller bearing cartridge assemblies 40 closes such that an essentially equal space between each tapered roller bearing elements 44 is provided about the circumference of the tapered roller bearing set 26 (Figure 7). That is, the multiple of tapered roller bearing cartridge assemblies 40 facilitate installation and retention of the tapered roller bearing elements 44 within the preloaded propeller blade retention system as the multiple of tapered roller bearing cartridge assemblies 40 move together during the process of preloading the retention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the springs of ‘432 with the cartridge of ‘404, because the cartridge holds the springs in place and guides them into proper location.


Allowable Subject Matter
Claims 4, and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art references fail to teach:
4. (Currently Amended) The module according to claim 1, wherein the shell is fitted and secured to an axial end of a cylindrical wall of the stationary casing
7. (Currently Amended) The module according to claim 1, wherein the shell comprises an annular row of ears extending substantially radially with respect to said longitudinal axis, each ear defining a housing for receiving a first spring end 
8. (Currently Amended) The module according to claim 1, wherein the second ends on an annulus 
9. (Currently Amended) The module according to claim 1, wherein said annulus 
10. (Currently Amended) The module according to claim 1, wherein each cartridge 
11. (Currently Amended) The module according to claim 1, wherein the internal ring 
12. (Currently Amended) The module according to claim 1, wherein the springs 
13. (Currently Amended) The module according to claim 1, wherein the springs 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745